Name: 96/190/EC: Commission Decision of 22 February 1996 amending Decision 93/24/EEC and Decision 93/244/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined to regions free of the disease in Germany (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  trade policy;  health;  regions of EU Member States;  means of agricultural production;  agricultural activity
 Date Published: 1996-03-09

 Avis juridique important|31996D019096/190/EC: Commission Decision of 22 February 1996 amending Decision 93/24/EEC and Decision 93/244/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined to regions free of the disease in Germany (Text with EEA relevance) Official Journal L 060 , 09/03/1996 P. 0029 - 0029COMMISSION DECISION of 22 February 1996 amending Decision 93/24/EEC and Decision 93/244/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined to regions free of the disease in Germany (Text with EEA relevance) (96/190/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC (1) of 26 June 1964, on animal health problems affecting intra-Community trade in bovine animals and swine, as last amended by Council Directive 95/25/EC (2), and in particular Article 9 (3) and Article 10 (2) thereof,Whereas Germany considers that part of its territory is free from Aujeszky's disease and has submitted supporting documentation to the Commission as provided for in Article 10 of Directive 64/432/EEC;Whereas an eradication programme was undertaken in these regions for Aujeszky's disease;Whereas Commission Decision 93/244/EEC (3) lays down additional guarantees relating to Aujeszky's disease for pigs destined to certain parts of the territory of the Community where an eradication programme has been approved and lists those regions in Annex I;Whereas the programme is regarded to have been successful in eradicating this disease from Mecklemburg Vorpommern in Germany; whereas it is therefore appropriate to remove this region from the list of regions in Annex I of Decision 93/244/EEC;Whereas the authorities of Germany apply for national movement of pigs rules at least equivalent to those provided by the present decision;Whereas these additional guarantees must not be requested from Member States or Regions of Member States which are themselves regarded as free from Aujeszky's disease;Whereas Commission Decision 93/24/EEC (4), as last amended by Decision 95/51/EC (5), lays down additional guarantees relating to Aujeszky's disease for pigs destined to Member States or regions free of the disease and lists those regions in Annex I;Whereas these Regions of Germany which are free of the disease should be added to Annex I of Commission Decision 93/24/EEC;Whereas the measures provided for in this decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. 'Mecklemburg Vorpommern` is added to Annex I to Decision 93/244/EEC of 2 April 1993, after the word 'ThÃ ¼ringen`.2. 'Mecklemburg Vorpommern` is added to Annex I to Decision 93/24/EEC of 11 December 1992, after the word 'Brandenburg`.Article 2 This Decision shall apply from 1 March 1996.Article 3 This decision is addressed to the Member States.Done at Brussels, 22 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 121, 29. 7. 1964, p. 1977/64.(2) OJ No L 243, 11. 10. 1995, p. 16.(3) OJ No L 111, 5. 5. 1993, p. 21.(4) OJ No L 16, 25. 1. 1993, p. 18.(5) OJ No L 53, 9. 3. 1995, p. 33.